                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Jeffrey Weisen,                                     Case No.: 0:19-CV-02624 (JNE/ECW)

               Plaintiff,
v.

Northern Tier Retail LLC d/b/a Speedway,

               Defendant.

           DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF
                ITS MOTION FOR SUMMARY JUDGMENT

                                    INTRODUCTION

       Like its companion case, Weisen v. Northern Tier Retail LLC d/b/a Speedway and

Agree Bloomington MN, LLC, Case No. 19-CV-2884 (JNE/ECW), this case is more of the

same. Plaintiff Jeffrey Weisen’s claims under the Americans With Disabilities Act

(“ADA”) fail as a matter of law because he cannot establish that he actually encountered

an architectural barrier. Even if he had actually encountered the barriers in question, Mr.

Weisen’s claims still fail because he cannot establish an intent to return to the premises.

And even if Mr. Weisen could establish standing to bring this action, his claims still fail as

a matter of law because any alleged violation has been remediated by Defendant Northern

Tier Retail LLC d/b/a Speedway (“Speedway”) and, therefore, are now moot. Speedway

now moves for summary judgment as a result.

       Each of these three bases is sufficient for the Court to grant summary judgment in

favor of Speedway. The combination of the three, however, strongly warrants this result.
                              FACTUAL BACKGROUND1

II.    The Cottage Grove Speedway.2

       A.     Mr. Weisen did not encounter any violations at the Cottage Grove
              Speedway.

       As with the Bloomington Speedway, Mr. Weisen has filed so many ADA lawsuits

that he was not even aware of whether this case was ongoing during his deposition:

       Q:     The Cottage Grove case –

       A:     I don’t remember.

       Q:     The Cottage Grove case, is that case still ongoing?

       A:     Same answer. I couldn’t tell you.

(See First Deposition of Jeffrey Weisen (“J. Weisen Depo.”) at 56:15-18) (emphasis

added). Similarly, he does not remember the date he visited the Cottage Grove Speedway

in question, not even by month or year. (Second Deposition of Jeffrey Weisen (“2nd J.

Weisen Depo.”) at 307:15–308:9.)3

       His wife, Barbara Weisen, testified that she and her husband stopped at the Cottage

Grove Speedway in “July or August of 2019” on their way to the casino. (Deposition of




1
  Out of respect for the Court, Speedway hereby incorporates by reference Background
Section I of Defendants’ Memorandum of Law in Support of Their Motion for Summary
Judgment in Case No. 19-CV-2884 (JNE/ECW), Dkt. 48. This incorporation is included
in Speedway’s Rule 7.1 certification.
2
 The full transcript of the first deposition of Jeffrey Weisen is provided as Exhibit A to the
Olson Declaration filed herewith.
3
 The transcript of the second deposition of Jeffrey Weisen is provided as Exhibit B to the
Olson Declaration filed herewith.

                                              2
Barbara Weisen (“B. Weisen Depo.”) at 12:10-20.)4 She explained that the purpose of the

stop was so that she could use the restroom and grab coffee. (B. Weisen Depo. at 25:11-

14.) Because Mr. Weisen was not planning to exit the vehicle and enter the store, Ms.

Weisen did not park in a disabled parking space. (B. Weisen Depo. at 25:18-19; 2nd J.

Weisen Depo. at 309:17-20.) Mr. Weisen did not get out of the car. (B. Weisen Depo. at

25:18-19; 2nd J. Weisen Depo. at 309:17-20.) He admits that he did not encounter any of

the interior violations he alleges. (2nd J. Weisen Depo. at 310:13–311:5.)

       Despite the fact that Mr. Weisen was not planning to get out of the vehicle and enter

the store, Ms. Weisen surveyed the interior for potential ADA violations, including the

men’s restroom. (See B. Weisen Depo., 26:25–28:19.) In total, Ms. Weisen testified that

it took her 20 minutes to use the restroom, buy coffee, and “observe.” (B. Weisen Depo.

at 49:11-17.) She admits that she did not have a tape measure and did not take any

measurements inside the store, but was able to assess certain violations because “the top of

my chest area” is 48-inches tall. (B. Weisen Depo. at 27:9-25.) She likewise admits that

she had no tool to measure slopes in the exterior parking lot; instead, she uses a less exact

method: “My mind. That’s it. I could see it. My eyes and my ability to think is what made

me realize that” the supposed violations existed. (See B. Weisen Depo. at 45:4-7.) Ms.

Weisen admits that she was aware of the potential for Mr. Weisen to bring a lawsuit related

to ADA violations while she was in the Cottage Grove Speedway, which she explained

“was all new dialogue in our household.” (See B. Weisen Depo. at 49:3–10.)


4
 The full transcript of the deposition of Barbara Weisen is provided as Exhibit C to the
Olson Declaration filed herewith.

                                             3
        When she was finished surveying the interior for violations, Ms. Weisen paid for

the coffees but did not inform the Speedway employees of any suspected ADA violations

because “they are an employee that gets paid an hourly wage” and she assumed “[t]hey

really . . . don’t want to hear it.” (See B. Weisen Depo. at 35:5-16.) Instead, she returned

the car and told Mr. Weisen about the violations she observed. (B. Weisen Depo. at 35:17-

22.) The Weisens then discussed bringing a lawsuit against Speedway. (See 2nd J. Weisen

Depo. at 311:12-15.) Mr. Weisen next contacted Mr. Seifert to start the suit, as he typically

does:

              Q:     And what did you do next?

              A:     I talked to Craig at that time.

              Q:     Now, just so I understand how the process works here,
                     for all the complaints that we’ve talked about, when you
                     notice violations, you report them to Craig?

              A:     Correct.

              Q:     And then how long does it take for Craig to get a
                     complaint back?

              A:     It depends how busy he is. It’s usually pretty quick.

(2nd J. Weisen Depo. at 311:16–312:16.) Mr. Weisen reported the suspected violations to

Mr. Seifert, who came over to the Weisens’ house the next day to discuss. (See B. Weisen

Depo. at 42:16–43:10.)

        B.    Plaintiff spoliates evidence of his supposed visit.

        On August 8, 2019, Plaintiff’s counsel reached out to counsel for Speedway with

notice of three new cases against Speedway, including this case involving the Cottage

Grove Speedway. (Declaration of Erin Moosbrugger (“Moosbrugger Dec.”), Ex. A.) On

                                              4
August 12, 2019, in-house counsel for Speedway responded by requesting the date and

time that Plaintiff visited the Cottage Grove Speedway. (See id.) She explained:

       In asking you to provide this information to me, I am seeking to preserve
       evidence relevant to this claim and to be able to adequately assess your
       clients’ claims. The only way for me to preserve this evidence or assess the
       claim is to gather information from you and your clients regarding the date
       and time of their visits—this information is information only known to you
       and your clients.

(Id.) (emphasis in original.) Plaintiff’s counsel responded that the visit occurred “in July

or August of 2018.” (Id.) (emphasis added.) Speedway’s in-house counsel clarified that

the “date and a time” was needed to preserve the surveillance video and asserted that a

failure to provide such information would be “highly prejudicial to our possible defenses

and therefore, akin to spoliation.” (Id.) Plaintiff’s counsel did not provide the requested

information. (Moosbrugger Dec. at ¶ 3.) Even without the date and time, Speedway took

the steps to check its surveillance system, which only went back approximately three

months to May 2, 2019—a date nearly ten months after the date on which Plaintiff’s

counsel represented his client came to the Cottage Grove Speedway.5 (Id. at ¶ 3.)

       Mr. Weisen served his complaint on September 11, 2019. (Dkt. 1-1.) In his

Complaint, Mr. Weisen simply alleged that he visited the Cottage Grove Speedway

“[w]ithin the applicable limitations period.” (Id. at ¶ 21.) Speedway first learned that

Plaintiff came to the Cottage Grove Speedway in July or August 2019 at Mrs. Weisen’s



5
 Although it varies from store to store depending on a variety of factors including type of
system and number of cameras and store hours, Speedway’s surveillance footage at the
Cottage Grove Speedway is stored for approximately three months before it automatically
overwrites the earliest footage. (Moosbrugger Dec. at ¶ 3.)

                                             5
deposition, taken on September 8, 2020. (Moosbrugger Dec. at ¶ 4.) This was an entirely

different year than the date initially represented by Plaintiff’s counsel. (Id.) Unfortunately,

by that time footage from July or August 2019 had been long-overwritten on Cottage Grove

Speedway’s surveillance system. (Id.) Because Plaintiff’s counsel both refused to provide

Speedway with the date and time that Mr. Weisen visited the Cottage Grove Speedway

when requested by Speedway’s in-house counsel and eventually misrepresented the year

of Mr. Weisen’s visit, Speedway was prevented from preserving the surveillance video of

the date in question. (See id. at ¶ 5.)

D.     Speedway remediates any alleged violations.

       Setting aside its reservations about whether Mr. Weisen actually encountered any

barriers as he alleges, Speedway went about remediating violations alleged by Mr. Weisen.

Speedway reconstructed its sidewalk and re-paved its disabled parking space and access

aisle. (Declaration of Daniel R. Olson (“Olson Dec.”), Ex. D at p. 7.) Speedway’s expert,

Ms. Julee Quarve-Peterson, opines that the renovations remediated any alleged violation

with respect to the parking spaces and sidewalk. (Olson Dec., Ex. E at pp. 3–6.) She also

opines that the gas pumps that were installed in 2008 are in compliance with the 1991 “safe

harbor” standards. (See id. at p. 7.) She further opines that the interior violations alleged

have either been remedied or did not exist in the first place.6 (Id. at pp. 8–10.)




6
  With respect to the clearance requirements of the bathroom, Ms. Quarve-Peterson noted
that the Cottage Grove Speedway was constructed in 1975. (Olson Dec., Ex. E at *9.) In
addition to pre-dating the ADA, the bathroom also complies with the 1991 safe harbor
standards. (See Declaration of Julee Quarve-Peterson (“Quarve-Peterson Dec.”) at ¶ 8.)

                                              6
       Speedway now moves for summary judgment based on the record establishing that

Mr. Weisen did not actually encounter any barriers and, alternatively, because any existing

barriers have been remediated.

                                       ANALYSIS

I.     Legal standard.

       Summary judgment is appropriate when “there is no genuine issue as to any material

fact and . . . the moving party is entitled to judgment as a matter of law.” Commercial

Union Ins. Co. v. Schmidt, 967 F.2d 270, 271 (8th Cir. 1992); Fed. R. Civ. P. 56(a). The

moving party bears the initial burden of proving that no genuine issue of material fact

exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). This burden may be satisfied

by presenting specific evidence on a particular issue or by indicating “an absence of

evidence to support the non-moving party’s case.” Id. at 325. “In designating specific

facts, the mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgement because Rule 56(c)

requires that there be no genuine issue of material fact.” Schmidt, 967 F.2d at 271–72

(internal quotations omitted).

       Once the movant has met this burden, the non-movant cannot simply rest on the

bare allegations of the pleadings; rather, that party must set forth specific, admissible,

material facts showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e). A

fact is material if it might affect the outcome of the suit, and a dispute is genuine if the

evidence is such that it could cause a reasonable jury to return a verdict for either party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If a plaintiff cannot support


                                             7
each essential element of a claim, the court must grant summary judgment because a

complete failure of proof regarding an essential element necessarily renders all other facts

immaterial. Celotex, 477 U.S. at 322–23.

II.    The Court should grant summary judgment in favor of Speedway because Mr.
       Weisen lacks standing to assert his purported claims.

       First, Mr. Weisen’s claims fail as a matter of law because he cannot establish

standing. A plaintiff’s standing to sue “is the threshold question in every federal case,

determining the power of the court to entertain the suit.” Steger v. Franco, Inc., 228 F.3d

889, 892 (8th Cir. 2000). To show standing, a plaintiff has the burden to prove: (1) that he

suffered an injury-in-fact; (2) a causal relationship between the challenged conduct and the

injury; and (3) that the injury will be redressed by a favorable decision. Id. Here, Mr.

Weisen cannot show that he suffered an injury-in-fact.

       A.     Mr. Weisen has not suffered an injury-in-fact.

       Mr. Weisen cannot demonstrate an injury-in-fact because he did not actually

encounter any of the barriers in question by his own admission. An injury-in-fact must be

more than a “generalized grievance.” U.S. v. Hays, 515 U.S. 737, 743 (1995). Indeed,

even alleging an unspecific injury is insufficient. ARRM v. Piper, 367 F.Supp.3d 944, 951

(D. Minn. 2019) (“Allegations of a possible future injury are insufficient to confer

standing.”). Nor can a plaintiff establish standing through pleading a “speculative chain of

possibilities.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 414 (2013). Instead, an injury-

in-fact “must be concrete, particularized, and actual or imminent.” Id. at 409 (quotations

omitted). Notably, “[t]he purpose of the imminence requirement is to ensure that the



                                             8
alleged injury is not too speculative for Article III purposes – that the injury is certainly

impending.” ARRM, 367 F. Supp. 3d at 951.

       The same holds true for public accommodation claims under Title III of the ADA.

See, e.g., Meagley v. City of Little Rock, 639 F.3d 384, 391 (8th Cir. 2011) (dismissing

public accommodation claim because plaintiff failed to establish an injury-in-fact); Steger,

228 F.3d at 893. While a plaintiff is not required to visit a building containing known

barriers that the owner has no intention of fixing, he or she must prove knowledge of the

barriers and that he or she would visit the building in the imminent future but for those

barriers. Steger, 228 F.3d at 892.

       In his Complaint, Plaintiff asserts that he visited Speedway’s Cottage Grove

location at some time “[w]ithin the applicable limitations period” and that he personally

encountered eleven specific barriers that “hindered his ability to patronize the business.”

(Dkt. 1-1, p. 11, ¶ 20.) When asked to articulate the exact date that Mr. Weisen patronized

Speedway’s Cottage Grove location and first noticed the eleven purported violations, Mr.

Weisen was unable to articulate the date—or even the year. Mr. Weisen’s inability to recall

when he supposedly encountered the alleged barriers underscores his inability to

demonstrate an injury-in-fact.

       But more importantly, Mr. Weisen admits that he did not encounter any of the

alleged violations. He was not planning on entering the Cottage Grove Speedway when he

and his wife arrived at whatever day they claim gave rise to this Complaint. As a result,

his wife parked in a regular parking space—not a disabled parking space. He did not get




                                             9
out of the car and he admits that he did not encounter any of the interior violations he is

alleging.

       More importantly, testimony by both Mr. Weisen and his wife confirms that the

allegations in the Complaint were false—Mr. Weisen never encountered any of the barriers

alleged in his Complaint. Mr. Weisen did not go inside the store. He was not even planning

on entering the Cottage Grove Speedway when he and his wife arrived at whatever day

they claim gave rise to this Complaint. In fact, Ms. Weisen did not even park their car in

the designated disabled parking space because Mr. Weisen was not planning to get out of

the car or go into the store, so she parked in a regular parking space—not a disabled parking

space. Mr. Weisen proceeded to remain in the vehicle as planned and admits that he did

not encounter any of the interior violations he alleges in the Complaint.

       Because Mr. Weisen never entered the store, never attempted to enter the store,

never parked in a designated disabled parking space, and never even attempted to get out

of his vehicle, he has not suffered an injury in fact. See Hillesheim v. Holiday Stationstores,

Inc., 900 F.3d 1007, 1010 (8th Cir. 2018) (“Alleging bare violations of the ADA without

evidence of an actual injury is insufficient to establish Article III standing.”); see also Smith

v. RW’s Bierstube, Inc., No. 17-CV-1866 (PJS/HB), 2019 WL 3304919, at *5 (D. Minn.

July 23, 2019) (“[T]o establish ‘actual injury’ in this context, a plaintiff must intend to

enter or otherwise access the business but be hindered from doing so by the architectural

barrier.”). As such, Mr. Weisen has no direct knowledge of any barriers at Speedway’s

Cottage Grove location and, therefore, lacks standing to bring this lawsuit.




                                               10
       B.     Mr. Weisen cannot demonstrate that he intends to return to the Cottage
              Grove Speedway.

       But even if Mr. Weisen had actually exited the vehicle and encountered the barriers

he alleges, his claims still fail because he cannot demonstrate a legitimate intent to return.

When determining whether a plaintiff intends to return to a property that contains

architectural barriers, courts consider factors such as “(1) the plaintiff’s proximity to the

accommodation; (2) the frequency of plaintiff’s nearby travel; (3) the plaintiff’s past

patronage; and (4) the definiteness of plaintiff’s plans to return.” Sawczyn v. BMO Harris

Bank Nat. Ass’n, 8 F.Supp.3d 1108, 1112 (D. Minn. 2014). The United States Supreme

Court has stated that “‘some day’ intentions—without any description of concrete plan, or

indeed even any specification of when the some day will be—do not support a finding of

‘actual or imminent’ injury that our cases require.” Lujan v. Defenders of Wildlife, 504

U.S. 555, 564 (1992).

       Mr. Weisen alleged in his Complaint that he lived near Speedway’s Cottage Grove

location and that he intended to patronize the store in the future. (ECF No. 1-1, p. 14, ¶

30.) However, since Mr. Weisen initiated this litigation, he moved to St. Cloud, Minnesota.

(2nd J. Weisen Depo., 9:3–4.) Speedway’s Cottage Grove location is approximately 86

miles from Mr. Weisen’s home. “Where the distance between [the plaintiff’s residence

and a public accommodation] is significant, especially if it is in excess of 100 miles, courts

have often held that such a distance weighs against finding a reasonable likelihood of future

harm.” See Molski v. Kahn Winery, 405 F.Supp.2d 1160, 1164 (C.D. Cal.) (a distance of

104 miles weighs against a finding of a likelihood of future harm); Steven Bro. v. Tiger



                                             11
Partner, LLC, 331 F.Supp.2d 1368, 1373 (M.D. Fla. 2004) (finding a plaintiff lacks

standing when he lived 280 miles from the public accommodation at issue); Hoepfl v.

Barlow, 906 F.Supp. 317, 320 (E.D. Va. 1195) (finding a plaintiff lacked standing when

she moved to a different state).

        But other courts have taken this further and held that vague assertions about intent

to return to a facility to ensure compliance with the ADA are not sufficient to convey

standing. See Disabled Patriots of Am., Inc. v. City of Trenton, Civ. No. 07-CV-3165

(FLW), 2008 WL 4416459, at *3 (D. N.J. Sept. 24, 2008). Mr. Weisen admits that he has

not returned to the Cottage Grove Speedway. (J. Weisen Depo. at 65:8-15; 68:14-23.) Mr.

Weisen testified that he goes to other Speedways—though he could not remember which

ones—by happenstance: when “they are just on roads that I drive on. Like I said, on

Marketplace, I could end up anywhere. If there is something on there for free and I know

I can go get it for free and sell it, I go get it . . . If I see one, I’ll just pull right in. If I’m

thirsty and want a cup of coffee, I’ll pull right in.” (J. Weisen Depo. at 69:23–70:2, 70:22–

24.) This is the exact “some day” intention that the Supreme Court ruled in Lujan was not

sufficient to convey standing.

        Mr. Weisen’s extensive litigation history also cuts against his ability to demonstrate

an intent to return. The case of Steelman v. Rib Crib No. 18, 2012 WL 4026686 (W.D.

Mo. Sept. 12, 2012) is particularly instructive here. In Steelman, the plaintiff filed twelve

separate complaints against the defendant asserting various violations of the ADA. Id. at

*1. In assessing whether the plaintiff had standing to bring any of the complaints, the court

held:


                                                 12
       [An] ADA plaintiff cannot manufacture standing to sue in a federal court by
       simply claiming that [s]he intends to return to the Facility. When a plaintiff
       lacks concrete plans to return, the Court must satisfy itself that a plaintiff’s
       professed intent to return is sincere and supported by the facts. Moreover,
       [c]ourts have found that a serial plaintiff’s extensive litigation history can
       undercut a professed intent to return.

Id. at *4. The Western District of Missouri went on to find that the plaintiff’s 67 ADA

lawsuits detracted from her claim that she intended to return to each business and that the

plaintiff had not “set forth sufficient arguments to persuade the Court that she does have

standing to pursue relief.” Id.

       Here, Mr. Weisen initiated 91 ADA lawsuits in 15 months, and has continued to

assert ADA lawsuits since his deposition. (See 2nd Weisen Depo. at 303:15-25.)7 To date,

Mr. Weisen has failed to return to at least 63 of those places of public accommodation.

(2nd J. Weisen Depo., 21:24–22:2; 25:5-9; 29:22-25; 32:19-23; 40:3-5; 40:24–41:2; 44:13-

15; 54:21-25; 58:17-20; 62:24–63:8; 65:23–66:2; 81:3-6; 86:21-25; 94:6-11; 100:11-15;

118:14-22; 121:15-17; 123:22-25; 127:14-18; 130:4-6; 135:23–136:2; 138:17-21; 141:5-

7; 143:20-23; 147:6-11; 149:19–150:1; 151:5-8; 155:3-9; 157:21-23; 160:16-18; 165:15-

17; 168:16-22; 171:6-8; 173:18-22; 176:9-11; 179:1-3; 180:22-24; 186:16-20; 189:9-12;

191:21-25; 194:16-21; 203:1-3; 205:15-18; 208:16–209:9; 212:17-19; 215:11-13; 217:10-

12; 221:10-19; 228:9-12; 232:9-13; 235:14-17; 239:8-10; 242:16–243:9; 246:1-3; 248:7-



7
 Incredibly, Mr. Weisen could not even recall where twenty-seven of the places of public
accommodation were. (2nd J. Weisen Depo. at 20:6-8, 22:20–23:9, 27:18-23, 31:2-5, 35:5-
6, 40:24–41:2, 42:19-22, 46:25–47:6, 49:20-23, 53:1-5, 56:20-23, 60:18-22, 63:24–64:3,
70:5-7, 79:12-16, 81:22-24, 97:6-8, 109:11-13, 113:19-22, 116:25–117:4, 122:14-15,
128:22-23, 146:8-9, 148:17-19, 153:19-21, 166:2-10, 301:16-21.)


                                             13
10; 257:14-18; 260:4-7; 272:12-17; 275:12-18; 280:14-18; 282:24–283:2; 288:22-24;

297:2-6.) In fact, Mr. Weisen could only affirmatively state that he had returned to ten of

the places of public accommodation that he sued. (2nd J. Weisen Depo., 15:19-21; 19:4-

7; 68:11-21; 112:7-11; 125:17-20; 182:20–183:2; 199:23–200:1; 251:7-14; 262:20-24;

268:22–269:2; 292:8-11.) Nine of those places were near his prior home in Brooklyn Park.

(See id.)

       Because Mr. Weisen cannot establish a legitimate intent to return to the

Bloomington Speedway, the Court should grant summary judgment in favor of Speedway

on this alternative ground.

III.   The Court should grant summary judgment in favor of Speedway because Mr.
       Weisen’s claims are moot.

       But even if Plaintiff could establish standing, which he cannot, his claims still fail

because the underlying allegations are now moot. “A case becomes moot—and therefore

no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—when the issues presented

are no longer live or the parties lack a legally cognizable interest in the outcome.” Boitnott

v. Border Foods, Inc., 361 F.Supp.3d 858, 865 (D. Minn. 2019) (citing Already, LLC v.

Nike, Inc., 568 U.S. 85 (2013)). When a defendant asserts that “voluntary cessation of the

allegedly unlawful conduct renders a case moot,” it is the defendant’s burden to show that

the conduct cannot reasonably be expected to recur. Id. “ADA claims are moot when a

defendant has presented evidence that modifications to its property have remedied the

ADA violations identified in the complaint.” Id. at 866.




                                             14
        Here, Mr. Weisen alleged eleven violations of the ADA: (1) a portion of the disabled

accessible parking space and/or access aisle is too steep; (2) the running slope of the curb

ramp is too steep; (3) the cross slope for the curb ramp is too steep; (4) the landing at the

top of the curb ramp is not level, wide enough, or long enough; (5) the curb ramp flares are

too steep; (6) the adjacent surface at the transition from the curb ramp to the street is not at

the same level8; (7) operable parts of the gas pump are too high; (8) the self-service shelf

for condiments and lids is too high; (9) the toilet compartment has inadequate maneuvering

clearances; (10) a toilet paper dispenser is too far from the toilet; and (11) the bathroom

mirror is too high. (ECF No. 1-1, pp. 11–12, ¶ 20.)

        As of September 24, 2020, all alleged ADA violations referenced in the Complaint

that are required to be remediated have been:

      Alleged Violation      2010 ADA Standards for            Cottage Grove Location
                                Accessible Design
                                 (“ADAAG 2010
                                   Standards”)
                                                        Compliant
    Disabled Accessible
                            “Slopes not steeper than        34/36      measurements
    Parking Space
                            1:48 [or 2.08%] shall be          have slopes less than
    and/or Access Aisle –
                            permitted.” Standard 502.4.       2%
    Steep (¶ 20(a))
                                                        (Olson Dec., Ex. E at p. 4.)



8
  It is undisputed that Speedway does not own the curb ramp and that the transition from
the curb ramp to the street is on city property. (See Olson Dec., Ex. E at p. 7.) As Speedway
does not own the property on which the alleged barrier sits, it has not failed to remove the
alleged architectural barrier and cannot be said to have discriminated against Mr. Weisen
on the basis of this allegation. See, e.g., Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d
963, 966-67 (9th Cir. 2006) (finding that a strip of grass owned by a city did not fall within
Title III’s definition of “facility” as the defendant did not control, maintain, or manage the
property).


                                              15
                  “Ramp runs shall have a
Curb Ramp Running                                  Compliant
                  running slope not steeper
Slope – Steep (¶                                       8.2%
                  than 1:12 [or 8.3%].”
20(b))                                             (Olson Dec., Ex. E at p. 5.)
                  Standards 405.2 & 406.1.
                  “Cross slope of ramp runs
Curb Ramp Cross   shall not be steeper than        Compliant
Slope – Steep (¶  1:48 [or 2.08%].” Standards          .6%
20(c))            405.3 & 406.1.                   (Olson Dec., Ex. E at p. 5.)

                      “The landing clear length
                      shall be 36 inches (915 mm)
                      minimum.       The landing
                      clear width shall be at least Compliant
                      as wide as the curb ramp,         Unobstructed
Curb Ramp Landing     excluding flared sides,             measurements of 3’-1”
– Level, Width,       leading to the landing.”            wide and 3’-0” deep
Length (¶ 20(d))      Standard 406.4.                   Slopes are less than 2%
                                                    (Quarve-Peterson Dec. at ¶ 4;
                      “Slopes not steeper than Olson Dec., Ex. E at p. 3.)
                      1:48 [or 2.08%] shall be
                      permitted.”         Standard
                      405.7.1
                      “Where provided, curb
                                                    Compliant
Curb Ramp Flares –    ramp flares shall not be
                                                        Less than 10%
Steep (¶ 20(e))       steeper than 1:10 [or 10%].”
                                                    (Olson Dec., Ex. E at p. 6.)
                      Standard 406.3.
                      “Operable parts of fuel
                      dispensers      shall      be
                      permitted to be 54 inches
                                                    Compliant
Operable Parts of     (1370     mm)      maximum
                                                        The “help” button is
Gas Pump – Height     measured from the surface
                                                          52.5 inches high.
(¶ 20(g))             of the vehicular way where
                                                    (Olson Dec., Ex. E at p. 7.)
                      fuel dispensers are installed
                      on existed curbs.” Standard
                      308.3.2.1.
                      “Where a clear floor or
                                                    Complaint
                      ground space allows a
                                                        Lids for hot drinks are
                      parallel approach to an
Self-Service Shelf                                        44 inches high, 10
                      element and the side reach is
(Condiments/Lids) –                                       inches deep
                      unobstructed, the high side
Height (¶ 20(h))                                        Condiments are 42
                      reach shall be 48 inches
                                                          inches high, 10 inches
                      (1220 mm) maximum and
                                                          deep
                      the low side reach shall be


                                      16
                           15 inches (380 mm)             Other condiments are
                           minimum above the finish        43 inches high
                           floor or ground.” Standards    Fresh condiments are
                           308.3.1 & 904.5.1.              41 inches high, 17
                                                           inches deep
                           “Where a clear floor or (Olson Dec., Ex. E at p. 8)
                           ground space allows a
                           parallel approach to an
                           element and the high side
                           reach is over an obstruction,
                           the height of the obstruction
                           shall be 34 inches (865) mm
                           maximum and the depth of
                           the obstruction shall be 24
                           inches (610 mm) maximum.
                           The high side reach shall be
                           48 inches (1220 mm)
                           maximum for a reach depth
                           of 10 inches (255 mm)
                           maximum.”          Standards
                           308.3.2 & 904.5.1.

                           “Clear floor space for water
                           closets not in stalls shall    Compliant
    Bathroom –             comply with Fig. 28.”               62 inches wide by 65
    Maneuvering            Figure 28 provides that a            inches deep; 37 inches
    Clearance              toilet room depth must be 66         wide at the toilet.9
    Requirements           inches deep and 48 inches      (Olson Dec., Ex. E at p. 9;
    (¶ 21(i))              minimum wide with 36           Quarve-Peterson Dec. at ¶¶ 8-
                           inches wide at the toilet.     9.)
                           Standard 4.16.2; Figure 28.

                           “Toilet paper dispensers . . .
    Toilet Paper                                          Compliant
                           shall be 7 inches (180 mm)
    Dispenser – Distance                                      5 inches
                           minimum and 9 inches (230
    (¶ 20(j))                                             (Olson Dec., Ex. E at p. 9.)
                           mm) maximum in front of

9
 “[I]n certain instances injunctive relief may not be appropriate for violations of ADAAG
Standards that are deemed to be de minimis. Such de minimis violations do not materially
impair the use of an area for its intended purpose, nor does it pose any apparent danger to
persons with disabilities.” Parr v. L&L Drive-Inn Rest., 96 F.Supp.2d 1065, 1086 n. 26
(D. Haw. 2000) (internal citations omitted); see also Cayette v. PNK (Baton Rouge) P’ship,
Civ. No. 15-692-SDD-RLB, 2016 WL 3579028, at *5 (M.D. La. May 16, 2016).

                                            17
                           the water closet measured to
                           the centerline of the
                           dispenser.” Standard 604.7.
                           “Mirrors located above
                           lavatories or countertops
                           shall be installed with the
                                                        Compliant
 Lavatory Mirror –         bottom     edge     of   the
                                                            40 inches
 Height (¶ 20(k))          reflecting surface 40 inches
                                                        (Olson Dec., Ex. E at p. 10.)
                           (1015 mm) maximum above
                           the finish floor or ground.”
                           Standard 603.3.

(See Olson Dec., Ex. E.)

       In this regard, this case is similar to the Boitnott case. In Boitnott, the plaintiff—

who was represented by Mr. Weisen’s counsel and is the one who introduced Mr. Weisen

to the world of ADA litigation—visited a Taco Bell and noticed various purported

violations of the ADA that prevented him from patronizing the business. 361 F.Supp.3d

at 861–62. The plaintiff filed suit and, as soon as the proper defendant became aware of

the suit, it hired an auditor that specialized in ADA compliance and addressed the ADA

violations alleged in the complaint. Id. at 862. After the changes were made, the auditor

revisited the property and verified that all of the architectural barriers contained in the

complaint had been corrected. Id. The defendant moved to dismiss the complaint, arguing

that the plaintiff’s claims were moot. Id.

       The plaintiff scrambled to oppose dismissal, first arguing that the defendants could

not demonstrate mootness because they had failed to remedy “all” of ADA violations in

the restaurant. 361 F.Supp.3d at 865. The Court disregarded the plaintiff’s argument, as

there was no authority to support the contention that a defendant must remedy conditions

that were not identified in a complaint in order to establish that a plaintiff’s claims are


                                             18
moot. Id. at 865–66. The Court then went on to find that the record clearly demonstrated

that the defendants had remedied the ADA violations alleged in the complaint and that

those violations would not recur unless the defendants took affirmative steps to remove or

alter the features they had installed or corrected. Id. at 866.

       Then, the plaintiff argued that his claims could not be moot because he sought an

order directing the defendants to modify their policies, practices, and procedures to ensure

ongoing ADA compliance. 361 F.Supp.3d at 867. While the Court noted that the

plaintiff’s complaint made general allegations that the defendants had failed to adopt

adequate policies, procedures, and practices, he could not identify any particular policy,

procedure, or practice that the defendants had failed to modify but “instead relie[d] on

inferences derived from claimed architectural barriers that have undisputedly been

remedied.” Id. at 867–68. As such, the Court found that the defendants had voluntarily

remedied any alleged inadequacies, found the plaintiff’s claims were moot, and dismissed

the complaint. Id. at 868.

       The same holds true here. Because all of the purported ADA violations that were

alleged to have existed at Speedway’s Bloomington location have been remediated, the

Court should conclude—like it did in Boitnott—that Plaintiff’s claims are moot and grant

summary judgment in favor of Speedway.

IV.    In the alternative, the Court should dismiss Mr. Weisen’s claims as a sanction
       for spoliation.

       The Court should also dismiss Mr. Weisen’s claims as a sanction for spoliation.

When a party alleges spoliation, the Court must determine the point at which the spoliator



                                              19
had a duty to preserve the evidence at issue. Hall v. Ramsey Cnty., Civ. No. 12-1915

(DSD/LIB), 2013 WL 12141435, at *2 (D. Minn. Apr. 8, 2013). The obligation to preserve

evidence begins when a party knows or should have known that the evidence is relevant to

future or current litigation. E*Trade Secs. LLC v. Deutsche Bank AG, 230 F.R.D. 582, 588

(D. Minn. 2005).

        Here, within four days of Plaintiff’s counsel first informing Speedway of the alleged

violations at the Cottage Grove Speedway, Speedway requested that Plaintiff’s counsel

provide the date and time that Mr. Weisen supposedly visited the store. Plaintiff’s counsel

initially refused this request, only then to provide Speedway with the incorrect year of the

visit despite the fact it appears to have occurred within one month from that exchange.

Counsel then sued the case out a month later alleging that Mr. Weisen was at the Cottage

Grove Speedway “[w]ithin the applicable limitations period.” Mr. Weisen now cannot

recall when he supposedly visited the Cottage Grove Speedway. This basic information

should have been secured by Plaintiff’s counsel when initially requested by Speedway. It

was not, and for no good reason. Because of this, even if it could have gone through two

months or 1,464 hours of video surveillance footage in an attempt to see if Mr. Weisen

ever visited the Cottage Grove Speedway, Speedway lost the opportunity to preserve the

surveillance footage of the incident in question due to it being written-over. This footage

could have been used to further attack Mr. Weisen’s inability to demonstrate an injury-in-

fact.

        The prejudice to Speedway is substantial. As demonstrated in the companion case,

surveillance footage has already exposed Mr. Weisen lying about being at the Bloomington


                                             20
Speedway in question. Accordingly, the Court should find that Plaintiff did not take

reasonable steps to allow Speedway to preserve surveillance footage and should dismiss

Plaintiff’s claims. See Fed. R. Civ. P. 37(e)(2)(C). At the very least, Speedway is entitled

to a jury instruction that Plaintiff did not visit the Cottage Grove Speedway. See Fed. R.

Civ. P. 37(e)(2)(B).

V.     Speedway is entitled to its attorney’s fees as the prevailing party under Title
       III of the ADA.

       Finally, Speedway is entitled to an award of attorney’s fees and costs incurred in

defending this action. 42 U.S.C. § 12205 (2018) provides: “In any action or administrative

proceeding commenced pursuant to this chapter, the court or agency, in its discretion, may

allow the prevailing party . . . a reasonable attorney’s fee, including litigation expenses,

and costs.” This includes defendants who prevail on summary judgment. See, e.g.,

Quasius v. Schwan Food Co., Civ. No. 08-575 (JNE/JJG), 2010 WL 3218591, at *1 (D.

Minn. Aug. 13, 2010); EEOC v. Hibbing Taconite Co., 740 F.Supp.2d 1052, 1055 (D.

Minn. 2010); see also Whitaker v. 370 N. Canon Drive, LP, No. 19-02918-CJC (GJSx),

2020 WL 6130139 (C.D. Cal. Oct. 8, 2020).

       Because Speedway should prevail on summary judgment, the Court should grant

Speedway’s request for attorney’s fees and costs pursuant to Section 12205 of the ADA.

Speedway respectfully requests the opportunity to submit a detailed fee petition within 14

days of any order granting its motion for summary judgment.




                                            21
                                     CONCLUSION

       For the foregoing reasons, Speedway respectfully requests that the Court grant its

motion for summary judgment and dismiss Plaintiff’s claims with prejudice in their

entirety, and further permit Speedway to submit a petition for attorney’s fees and costs.


                                   BASSFORD REMELE
                                   A Professional Association

Date: January 4, 2021              By: /s/ Daniel R. Olson
                                   Stephen O. Plunkett (MN #203932)
                                   Daniel R. Olson (MN #389235)
                                   Jessica L. Kometz (MN #399303)
                                   100 South 5th Street, Suite 1500
                                   Minneapolis, MN 55402-1254
                                   Telephone: (612) 333-3000
                                   Facsimile: (612) 333-8829
                                   splunkett@bassford.com
                                   dolson@bassford.com
                                   jkometz@bassford.com

                                   Attorneys for Defendant Northern Tier Retail LLC
                                   d/b/a Speedway




                                            22
